Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) Figures 1-4 and claims 1-11, 14, 15, 17 and 18; and
B) Figures 5A-6 and claims 3, 5-11, 17 and 18.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 3, 5-11, 17 and 18. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of two tear lines defining a removable opening feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ganz et al. (4,925,019), which discloses two tear lines (two lines defined by 94) defining a removable opening feature (96). 

During a telephone conversation with Brian Goldberg on April 14, 2022, a provisional election was made without traverse to prosecute the invention of Species A, claims 1-11, 14, 15, 17 and 18.  Affirmation of this election must be made by applicant in replying to this Office action. No claims have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention at this time. The examiner cannot amend the claims as proposed by applicant, but has considered the claims as if such had been amended. Applicant will need to make the actual amendments. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-11, 14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 2, “the first tear line” of line 1 and “the second tear line” of line 2 lack antecedent basis for one of each such line from claim 1, line 12, “first and second tear lines”. The correction would be to claim 1, line 12, changing the recitation to --a first tear line and a second tear line--. This would correct later indefiniteness to claims 7, 8 and 14.
In Claim 3, “the first tear line” of lines 5-6 and “the second tear line” of line 7 lack antecedent basis for one of each such line from claim 3, line 5, “first and second tear lines”. The correction would be to line 5, changing the recitation to    --a first tear line and a second tear line--. This would correct later indefiniteness to claims 4 and 5.
In claim 6, line 2, “the pair of web panels”  lack antecedent basis from proposed parent claim 1. 
In claim 17, line 2, “the gusset” should be --the carton”, as the gusset does not distinguish the subsequent recitation. 
In Claim 18, “the second tear line” of line 2 lacks antecedent basis for one such line from claim 15, lines 10-11, “first and second tear lines”. The correction would be to claim 15, lines 10-11, changing the recitation to --a first tear line and a second tear line--.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “Opening feature” in claims 1 and 15, and “tear initiation feature” in claims 3 and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliff (5,292,059). Claims 1, 3, 5-9, 11, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganz et al. (4,925,019). Each discloses a carton (defined carton; 10; respectively) comprising a plurality of panels defining an interior of the carton, the plurality of panels comprising a first panel (12; 96), a second panel (20, 56 and 58; 40 or 42) hingedly connected to the first panel, an end closure panel (34; 30) hingedly connected to the first panel, and a foldable gusset (78;18) for placement into the interior of the carton, the gusset hingedly connected between the end closure panel and the second panel and having a gusset opening (adjacent 78; 90 and/or 92) defined at least in the gusset, wherein the carton further comprises an opening feature (defined at 114 and 116; part of 28) which is at least partially removable from the carton, the opening feature defined at least in part by a first tear line (114 in 12; defined by one series of 94) and a second tear line (114 in 34; defined by the other series of 94) each extending from the gusset opening. 
As to claim 2, Oliff discloses the two tear lines disposed in different panels. 
As to claims 3, 6-7 and 17, each discloses comprising a first panel (12; 96) and a second panel (20, 56 and 58; 40 or 42) hingedly connected to the first panel by a fold line (24; 24 or 26), a first tear line (114 in 12; defined by one series of 94) and a second tear line (114 in 34; defined by the other series of 94), a tear initiation feature (at free end of 114 in 34; 98) located in the first panel with the second tear line extending obliquely with respect to the fold line (24; 24), and a tear barricade line (38; 14). 
	As to claims 4 and 14, the second tear line of Oliff (114 in 34) is defined at least in part by an opening (adjacent 78).
As to claim 5, each discloses the tear barricade line (38; 14) located adjacent an intersection of the fold line (24; 24 or 26) and the first tear line (114 in 12; defined by one series of 94).
As to claims 8 and 18, each discloses the second tear line (114 in 34; defined by the other series of 94) being coextensive with at least a portion of an edge of the second panel (20, 56 and 58; 40 or 42), the edge being defined at least in part by a hinged connection (between 58 and 78; 96 at 14) to the gusset (78;18). 
	As to claim 9, Ganz et al. disclose the second panel (40 or 42) forming a top panel of the carton. 
As to claim 10, Oliff discloses the first panel (12) as a side (panel). 
As to claim 11, Ganz et al. disclose the foldable gusset (18) formed by a pair of web panels (32 and 34, and others as shown) hingedly connected to each other.

12.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                       
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG